U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53104 Onteco Corporation (Name of small business issuer in its charter) Nevada 51-0668045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida 33180 (Address of principal executive offices) (305) 932-9795 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofMay 23, 2011 Common Stock, $0.001 ONTECO CORPORATION Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Notes to Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Reserved and Removed 17 Item 5. Other Information 17 Item 6. Exhibits 18 2 PART I ITEM 1. FINANCIAL STATEMENTS ONTECO CORPORATION CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Financial Statements (Expressed in U.S. Dollars) Index Consolidated Balance Sheets F–2 Consolidated Statements of Operations F–3 Consolidated Statements of Cash Flows F–4 Consolidated Statements of Stockholders’ Deficit F–5 Notes to the Consolidated Financial Statements F–6 F-1 ONTECO CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS As of March 31, 2011 (unaudited) As of December 31, 2010 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Due from NexPhase Lighting - Project Development Costs Accounts Receivable - Prepaid Expenses - TOTAL CURRENT ASSETS FIXED ASSETS Property and Equipment - Net - TOTAL FIXED ASSETS - OTHER ASSETS Security Deposits - Intellectual Property - TOTAL OTHER ASSETS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Interest - Accrued Employee Compensation Notes Payable – 3rd Parties Notes Payable – Related Parties TOTAL CURRENT LIABILITIES OTHER LIABILITIES - - TOTAL LIABILITIES $ $ STOCKHOLDERS’ DEFICIT Preferred Stock, $0.001 Par Value: 100,000,000 Shares Authorized; Zero Shares Issued and Outstanding At December 31, 2010 and 2009, Respectively - - Common Stock, $0.001 Par Values; 750,000,000 Shares and 75,000,000 Shares Authorized; 116,890,258 and 69,990,258 Issued and Outstanding at March 31, 2011 and 2009, Respectively 184,390 116,890 Paid in Capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS’DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See Notes to Consolidated Financial Statements F-2 ONTECO CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS For The Three Months Ended March 31, 2011 (unaudited) For The Three Months Ended March 31, 2010 (unaudited) Cumulative Results From December 31, 2007 (date of inception) to March 31, 2011 (unaudited) REVENUE Total Revenue $ $ - $ COSTS OF GOODS Total Costs of Goods - GROSS PROFIT - EXPENSES Professional Expenses General and Admin Expenses Stock-Based Compensation - Executive Compensation - Staff Compensation - Total Expenses OPERATING LOSS OTHER EXPENSES Loss on Disposition of Asset - Write-off Amount Due from Others - - Depreciation - Interest Expense - Total Other Expenses NET LOSS BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES - - - NET LOSS $ $ $ Basic Loss Per Share $ $ Fully Diluted Loss Per Share $ $ Weighted Average Number of Common Shares Fully Diluted Weighted Average Number of Common Shares See Notes to Consolidated Financial Statement F-3 ONTECO CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS For The Three Months Ended March 31, 2011 (unaudited) For The Three Months Ended March 31, 2010 (unaudited) Cumulative Results From December 31, 2007 (date of inception) to March 31, 2011 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss To Cash Provided (Used) by Operations Stock-Based Compensation - Consolidated - Stock-Based Compensation – NexPhase - - ) Write-off Amounts Due from Others - - - Disposition of Software - Depreciation - Increase (Decrease) in Operating Assets and Liabilities: Accounts Receivable ) - ) Prepaid Insurance ) ) Due To Onteco - - Due From NexPhase Lighting ) - ( 87,650
